Citation Nr: 0839750	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to September 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified at hearings before a RO Decision Review 
Officer (DRO) in October 2006 and the undersigned Acting 
Veterans Law Judge sitting at the RO in July 2008.  
Transcripts of these hearings have been associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran contends that she injured her right 
foot and both knees during her active military service.  

With respect to her right foot, she testified at her RO and 
Board hearings that a heavy pallet of paper dropped onto her 
foot in 1986.  She reported that she was taken to Portsmouth 
Naval Hospital where her foot was X-rayed and wrapped.  
According to the veteran, she was placed on crutches for two 
weeks and given medication for her pain.  She was unsure if 
an incident report was completed, but believed that one was 
completed as a directive was subsequently issued, which 
required personnel to wear steel toed shoes.  

With respect to her knees, the veteran has testified that 
while vacuuming water underneath the floor of an air handler 
in 1989 or 1990 she stepped back into an exposed hole where 
the tile had been removed.  According to the veteran, she 
fell onto one knee while the other knee went underneath the 
tile deck hitting an iron T-bar.  She testified that she 
reported to sick call at a navy facility located at Dam Neck, 
Virginia, the following day.  She reported that her 
supervisor was aware of the injury, but again she was unsure 
if an incident report was completed.  

Under pertinent VA regulations, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, in claims for 
disability compensation, provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159 (2008).  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c)(2). 

A review of the claims folder reveals that the veteran's 
service treatment records appear to be incomplete.  Despite 
serving over 9 years of active duty, the claims folder only 
contains very few records other than her March 1985 service 
entrance examination and her June 1994 service separation 
examination.  The veteran's discharge examination does 
reference the veteran complaining of "foot trouble," which 
would tend to support her claim of an injury to her foot.  On 
remand, the RO should make an effort to obtain a complete 
copy of the veteran's service treatment records to include 
treatment records from Portsmouth Naval Hospital pertaining 
to her 1986 foot injury and any sick call reports from Dam 
Neck pertaining to her 1989 or 1990 knee injury.  

In addition to the foregoing, the record reflects that the 
veteran had service in the Naval Reserves during the year 
following her release from active duty.  While the RO 
attempted to obtain copies of her reserve treatment records 
from the Marine Expeditionary Wing in Buffalo, New York, a 
response has not been received.  The record does not show 
that any follow up requests were made for these records.  As 
the duty to assist requires VA to make as many requests as 
are necessary to obtain any Federal relevant records, unless 
further efforts would be futile, the RO should make 
additional another attempt to obtain the veteran's reserve 
treatment records.  

Finally, the Board notes that the veteran has suggested that 
accident reports may have been completed documenting her 
claimed in-service right foot and bilateral knee 
disabilities.  While the RO has obtained the veteran's 
service personnel records, no line of duty determinations or 
accident reports pertaining to these injuries are currently 
associated with the claims folder.  On remand, the RO should 
obtain copies of any line of duty determination or accident 
reports generated as a result of her claimed in-service right 
foot or knee injuries.  

If VA is unable to obtain any records requested on her 
behalf, VA must provide the veteran with oral or written 
notice of that fact.  The notice must contain various 
information, including an explanation of the efforts VA made 
to obtain the records and a description of any further action 
VA will take regarding the claim.  38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records for her period of active duty 
from July 1985 to September 1994 through 
official channels.  In particular, the RO 
should attempt to obtain any treatment 
records from Portsmouth Naval Hospital 
for a right foot injury in 1986 and any 
sick call reports from 1989 or 1990 
pertaining to bilateral knee complaints.  

2.  The RO should also make another 
attempt to secure the veteran's reserve 
service medical records through official 
channels.

3.  The RO should contact the National 
Personnel Records Center and other 
appropriate records depositories to 
request copies of the complete Line of 
Duty determination records and 
accompanying investigation reports for 
right foot injuries sustained in 1986 or 
bilateral knee injuries sustained in 
either 1989 or 1990.  If the initial 
request to the NPRC does not yield 
further information, the RO should 
ascertain, from the Department of 
Defense, or the Department of the Navy, 
or other competent authority, whether 
there exists a separate records 
depository apart from the NPRC which 
would the requested records.  If such a 
records depository or unit exists, the RO 
should attempt to contact the unit and 
obtain such documentation.

3If VA is unable to obtain any records 
requested on her behalf, VA must provide 
the veteran with oral or written notice 
of that fact.  The notice must contain 
various information, including an 
explanation of the efforts VA made to 
obtain the records and a description of 
any further action VA will take regarding 
the claim.  38 C.F.R. § 3.159(e).  

4.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

5.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The purposes of this remand are to complete the 
record, and to ensure due process. The veteran has 
the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

